Citation Nr: 0807322	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-40 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than December 23, 
2004 for entitlement to a total rating based on 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967 and from January 1970 to February 1976.

This appeal arose from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana which granted TDIU and assigned an 
effective date of December 23, 2004 therefor.

FINDINGS OF FACT

The medical and other evidence of record indicates that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities starting December 13, 2003.


CONCLUSION OF LAW

An effective date of December 13, 2003 is assigned for TDIU.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an earlier effective date 
for TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA). The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.

No VCAA notice or further evidentiary development is 
necessary in this case because, as is more thoroughly 
explained below, the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the veteran's VA claims folder.  The veteran's 
attorney has repeatedly informed the RO that "there is no 
additional evidence to submit."  See, e.g., a letter from 
the attorney to the RO dated February 22, 2006.  No 
additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

In any event, the veteran did receive complete VCAA notice 
via letters from the RO dated December 14, 2005 and March 20, 
2006.  Those letters explained how effective dates are 
determined, as well as the relative responsibilities of the 
veteran and VA with respect to evidentiary development. 

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  The veteran has been ably represented by his 
attorney, who has presented evidence and argument on his 
behalf.  The veteran declined a hearing before the Board.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  The United States 
Court of Appeals for Veterans Claims (the Court) noted the 
following standard announced by the United States Court of 
Appeals for the Eighth Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before  the courts find that there is an 
inability to engage in substantial gainful  activity. 
The question must be looked at in a practical manner, 
and mere  theoretical ability to engage in substantial 
gainful employment is not a  sufficient basis to deny 
benefits. The test is whether a particular job is  
realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a) 
(2006).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 
38 C.F.R. § 3.400 (2007).

A claim for a TDIU is a claim for an increased rating.  See 
Hurd v. West, 13 Vet. App. 449 (2000) [holding that a claim 
for TDIU is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim]; see also Norris v. West, 12 Vet. App. 413 
(1999).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(o) (2007).

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The RO assigned an effective date of December 23, 2004 for 
TDIU on the basis that this was the last date that the 
veteran was employed.  The veteran through his attorney has 
limited the scope of this appeal to the matter of a specific 
effective date, December 13, 2003.   In essence, the veteran 
contends that he ceased working due to his service-connected 
disabilities, chiefly post-traumatic stress disorder (PTSD), 
on that date, and after that date and until December 23, 2004 
he was merely carried on his employer's rolls for insurance 
purposes but did no actual work.

The first matter for the Board's consideration is the date of 
the veteran's claim.  
The RO noted in the February 2005 rating action which forms 
the basis for this appeal that the date of the claim for TDIU 
was June 25, 2004.  The veteran has not disputed that 
finding.  A de novo review by the Board confirms that the 
veteran's attorney filed a claim for TDIU on that date, via a 
letter dated June 23, 2004 in which it was stated "Please 
see that . . . a claim for individual unemployability is 
initiated."

Having established that the date of the TDIU claim was June 
25, 2004, the Board's inquiry turns to the matter of when 
entitlement arose, that is when it was factually 
ascertainable that the veteran was unemployable due to his 
service-connected disabilities.  As noted above, entitlement 
to TDIU may be established within one year prior to he date 
of claim, i.e., after June 25, 2003, or after the date of 
claim, depending on the evidence.  

The RO assigned the effective date of December 23, 2004 based 
on information from the veteran's employer that the ending 
date of his employment was that date. 
The veteran's attorney has argued that the ending date of 
employment is not a proxy for inability to engage in 
substantially gainful employment, as is required by the 
regulation.  Instead, the attorney points to information from 
the employer as well as medical evidence in the record in 
support of his contention that the veteran actually could not 
work due to PTSD and other service-connected disabilities 
from December 13, 2003 onward.

Evidence in the file supports the veteran's contentions to 
some degree.  The veteran's former employer, although 
indicating that his "employment" with the firm ceased on 
December 22, 2004, clearly indicated that the veteran had not 
actually "worked" since December 13, 2003 and had been on 
sick leave since that date.  
The Board agrees with the veteran's attorney that merely 
being carried on an employer's rolls is not, in and of 
itself, sufficient evidence of employability.  The law and 
regulations pertaining to TDIU, discussed above, make it 
clear that TDIU may be awarded when a veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  
 


The question then becomes whether the veteran could not work 
due to service-connected (versus non service-connected) 
disabilities.  The veteran's former employer did not specify 
why the veteran was unable to work after December 13, 2003.

The veteran's service-connected disabilities encompass PTSD 
(rated 70% disabling); type II diabetes mellitus (20%); 
residuals of a left arm fracture (10%); and hepatitis (0%).  

Of record is a letter dated September 10, 2004 from the 
veteran's VA treating physician which indicates that the 
veteran had been under his care since November 29, 2002 and 
that he was "totally and permanently disabled and unable to 
do work."
The specific date of such total and permanent disablement was 
not identified.

Also of record is the report of a VA psychiatric evaluation 
dated December 20, 2003.  That was one week after the 
December 13, 2003 effective date sought by the veteran.  The 
report in pertinent part reads as follows:

The veteran is . . . currently on leave from a steel 
mill.  He worked there for 27 years and keeps saying "I 
can't do it anymore."  . . . He complains of 
depression, scared feeling, paranoid feeling, feel that 
Vietcong is [sic] after him, will enter his house, 
attack him and kill him.  . . . Mood is one of 
depression . . . becomes paranoid easily."

The Axis I diagnosis was chronic PTSD.  Under Axis IV was:  
"Severe stressful situation at work".

This assessment is congruent with other medical records from 
approximately the same time frame.  For example, in a 
February 2003 VA psychiatry note, it was reported that the 
veteran "talked of his Vietnam experiences . . . not 
trusting people . . . waking up at night . . . sweating at 
night . . . looking over his shoulder, etc."

After having carefully considered the matter, the Board 
concludes that the evidence of record indicates that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, in particular PTSD, from December 13, 2003 
forward.  That was the date that he actually ceased working; 
the evidence indicates that PTSD was the cause.  The veteran 
does not seek entitlement to an earlier effective date, and 
the evidence indicates that he was in fact working, albeit 
with some difficulty, prior to that date.  

For reasons and bases expressed above, the Board finds that 
an effective date of December 13, 2003 may be assigned for 
TDIU.  The appeal is allowed. 


ORDER

An effective date of December 13, 2003 is assigned for TDIU.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


